EXHIBIT 10.53

LOGO [g156715g40a14.jpg]

January 6, 2011

Robert Myers

c/o Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

 

Re: Separation Agreement

Dear Bob:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Jazz Pharmaceuticals, Inc. (the “Company”) is offering to you
to aid in your employment transition.

1. Separation and Resignation of Board and Other Positions. You hereby resign as
a member of the Company’s Board of Directors (the “Board”), and from your
position as President of the Company, effective as of January 14, 2011
(“Resignation Date”). After the Resignation Date, you will continue to remain
employed by the Company until your employment ends on February 1, 2011 (the
“Separation Date”). Between the Resignation Date and the Separation Date (the
“Transition Period”), you will make yourself available to perform your assigned
duties and responsibilities, and to transition these duties and
responsibilities, although you need not be present in the office unless
requested by the CEO. During the Transition Period, you will continue to abide
by all of your contractual and legal obligations to the Company, and will
continue to abide by the Company’s policies and procedures.

2. Accrued Salary and Vacation; 2010 Bonus. Not later than the Separation Date,
the Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement. In addition, the Company will pay you $224,000 (which
equals the full annual Bonus for 2010 that you potentially could have earned had
you met all the requirements for earning that bonus), subject to payroll
deductions and withholdings (the “Bonus Payment”). The Bonus Payment will be
paid to you in a lump sum at the same time the Company pays you the first
installment of the Severance Payments as set forth in Section 4(a) herein.

3. Consulting Agreement. In exchange for your entering into and complying with
this Agreement, the Company agrees to retain you as a consultant under the terms
specified below.

a. Consulting Period. The consulting relationship commences on the Separation
Date and continues for twelve (12) months, unless terminated earlier pursuant to
Paragraph 3(h) below or extended by agreement of you and the Company (the
“Consulting Period”). Any agreement to extend the Consulting Period after the
initial twelve-month period must be set forth in a writing signed by you and the
CEO of the Company and can extend the Consulting Period for only one additional
month at a time.



--------------------------------------------------------------------------------

  Page 2   January 6, 2011

 

b. Consulting Services. You agree to provide consulting services to the Company
in any area of your expertise, including but not limited to assistance with the
transition of your prior responsibilities to other Company employees (the
“Consulting Services”). During the Consulting Period, you will report directly
to the CEO or as otherwise specified by the CEO. You agree to exercise the
highest degree of professionalism and utilize your expertise and creative
talents in performing these services. You agree to make yourself available to
perform such consulting services throughout the Consulting Period, up to a
maximum of twenty-five (25) hours per month. You will not be required to report
to the Company’s offices during the Consulting Period, except as specifically
requested by the Company. When providing such services, you shall abide by the
Company’s policies and procedures.

c. Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. You will not be entitled to any of the benefits which the
Company may make available to its employees, including but not limited to, group
health or life insurance, profit-sharing or retirement benefits.

d. Consulting Fees. During the Consulting Period, and provided that you remain
in compliance with this Agreement, you will receive as consulting fees $250.00
per hour for each hour or portion thereof that you provide services (“Consulting
Fees”). You will provide an invoice to the Company at the end of each month for
all services rendered during that month and the Company will pay you for such
services within ten (10) days of receipt of the invoice. Because you will be
providing the Consulting Services as an independent contractor, the Company will
not withhold any amount for taxes, social security or other payroll deductions
from the Consulting Fees. The Company will report the Consulting Fees on an IRS
Form 1099. You acknowledge that you will be entirely responsible for payment of
any taxes that may be due on the Consulting Fees, and you hereby indemnify,
defend and save harmless the Company, and its officers and directors in their
individual capacities, from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to the Consulting
Fees, with the exception of the employer’s share of social security, if any.

e. Limitations on Authority. You will have no responsibilities or authority as a
consultant to the Company other than as provided above. You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the written authorization of the CEO. You agree not
to represent or purport to represent the Company in any manner whatsoever to any
third party unless authorized by the Company, in writing, to do so.

f. Proprietary Information and Inventions. You agree that, during the Consulting
Period and thereafter, you will not use or disclose any confidential or
proprietary information or materials of the Company, including any confidential
or proprietary information that you obtain or develop in the course of
performing the Consulting Services. Any and all work product you create in the
course of performing the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations under
the Employee Confidential Information and Inventions Agreement entered into
between you and the Company (the “Proprietary Information Agreement,” a copy of
which is attached hereto as Exhibit A) and which is incorporated herein by
reference.



--------------------------------------------------------------------------------

  Page 3   January 6, 2011

 

g. Other Work Activities. Throughout the Consulting Period, you retain the right
to engage in employment, consulting, or other work relationships in addition to
your work for the Company. The Company will make reasonable arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not interfere with other activities in which you may
engage. In order to protect the trade secrets and confidential and proprietary
information of the Company, you agree that, during the Consulting Period, you
will notify the Company, in writing, before you perform Competitive Work (as
defined herein) for any other business entity. If you engage in such Competitive
Work without the Company’s express written consent, or otherwise materially
breach this Agreement, then (in addition to any other rights and remedies
available to the Company at law, in equity or by contract), the Company’s
obligation to pay you Consulting Fees and the Severance Payment (as defined
below) will cease immediately. For purposes of this Agreement, “Competitive
Work” means work activity that involves in any way: (i) a product in development
or commercialized for the treatment of narcolepsy or one of its five recognized
symptoms; (ii) a product using sodium oxybate or GHB as an active ingredient;
(iii) a generic version of any Company product; or (iv) a product for Acute
Repetitive Seizures.

h. Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may terminate immediately the Consulting Period and its
corresponding obligation to pay you Consulting Fees upon your breach of any
provision of this Agreement or your Proprietary Information Agreement. Further,
you may terminate the Consulting Period at any time, for any reason, upon
written notice to the Company, which termination shall extinguish the Company’s
obligation to pay you any further Consulting Fees and the vesting of your
Options shall cease. Upon termination of the Consulting Period by either party,
the Company will pay only those Consulting Fees earned and expenses incurred
through and including the effective date of such termination.

4. Separation Benefits. Although the Company has no general policy or procedure
for providing separation benefits, if you execute this Agreement, allow the
releases contained herein to become effective, and comply with its terms, the
Company will provide you with the following separation benefits (the “Separation
Benefits”):

a. Separation Payments. The Company will pay you cash severance in the form of
continuing payments of your base salary in effect as of the Separation Date for
twelve (12) months after the Separation Date (the “Severance Payments”). The
Severance Payments will be paid, subject to standard payroll deductions and
withholdings, on the Company’s customary payroll schedule, beginning on the
first regular payroll pay date that is at least one week after the Effective
Date (as defined in Section 13 herein). The period during which you will receive
Severance Payments will be referred to herein as the “Severance Period.” It is
intended that each installment of the Severance Payments (i) be regarded as a
separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i) and (ii) be exempt from Section 409A of the Internal
Revenue Code under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) and be implemented and construed in accordance therewith to
the greatest extent permitted under applicable law.

b. Health Insurance. Subject to your election of continued medical insurance
coverage in accordance with the applicable provisions of state and federal law
(commonly referred to as “COBRA”), as part of this Agreement, the Company shall
pay to you, on the first day of each month, a fully taxable cash payment equal
to the applicable COBRA premiums for that month (including premiums for you and
your eligible dependents who have



--------------------------------------------------------------------------------

  Page 4   January 6, 2011

 

elected and remain enrolled in such COBRA coverage), subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), for a number of months
equal to the lesser of (i) the duration of the period in which you and your
eligible dependents are enrolled in such COBRA coverage (and not otherwise
covered by another employer’s group health plan) and (ii) the end of the
Severance Period. You may, but are not obligated to, use such Special Cash
Payment toward the cost of COBRA premiums. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the period provided in this paragraph, you must immediately notify the
Company of such event and the Company shall cease payment of the Special Cash
Payments.

5. Stock Options and Stock. You currently have options to purchase shares of the
Company’s common stock (the “Options”) pursuant to the Company’s Equity
Incentive Plan (the “Plan”). Under the terms of the Plan (and your stock option
grant), vesting of the Options will continue during the Consulting Period but
will cease at the end of the Consulting Period. Your rights to exercise any
vested Options will be as set forth in the Plan. As an additional severance
benefit, if the Consulting Period continues for a period of twelve (12) months
following the Separation Date, then as of the last day of the Consulting Period,
the Company will accelerate the vesting of the additional number of shares of
the Options that would have vested if your service had continued for an
additional six (6) months after the end of the Consulting Period. Except as
expressly modified in this paragraph, nothing herein shall be construed to
change the terms of your Options or any other equity grant previously provided
to you.

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

7. Expense Reimbursements. You agree that, not later than the Separation Date,
you will submit your final documented expense reimbursement statement reflecting
all business expenses you incurred through the Separation Date, if any, for
which you seek reimbursement. The Company will reimburse you for these expenses
pursuant to its regular business practice.

8. Return of Company Property. No later than the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, records, financial information,
computer-recorded information, tangible property, printer, handheld devices,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof); provided, however, that during the Consulting
Period only, the Company will permit you to retain, receive, and/or use any
documents and/or information reasonably necessary to perform the Consulting
Services, all of which equipment, documents and information you must return to
the Company upon request and not later than the last day of the Consulting
Period. Notwithstanding the foregoing, after the Consulting Period, you shall be
entitled to retain as your personal property the laptop computer and blackberry
that the Company issued to you in connection with your employment, provided that
you agree to provide the Company with a computer-useable copy of any and all
information on those systems and then permanently delete and expunge any Company
confidential or proprietary information from those systems within ten (10) days
after the end of the Consulting Period; and you agree to provide the Company
access to your system as requested to verify that the necessary copying and/or
deletion is done.



--------------------------------------------------------------------------------

  Page 5   January 6, 2011

 

9. Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, subsidiaries, affiliates, and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation, and the Company agrees to direct its
directors and officers not to disparage you in any manner likely to be harmful
to your business or personal reputation; provided that all parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

10. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by or consulting relationship with the Company. Such cooperation
includes, without limitation, making yourself available to the Company upon
reasonable notice, without subpoena, to provide truthful and accurate
information in witness interviews and deposition and trial testimony. The
Company will reimburse you for reasonable out-of-pocket expenses you incur in
connection with any such cooperation (excluding forgone wages, salary, or other
compensation) and will make reasonable efforts to accommodate your scheduling
needs. In addition, you agree to execute all documents (if any) necessary to
carry out the terms of this Agreement.

11. Release of Claims. In exchange for the Separation Benefits, the Consulting
Agreement, and other consideration provided to you by this Agreement that you
are not otherwise entitled to receive, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the federal Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act (as amended).

12. Exceptions. You are not releasing any claim that cannot be waived under
applicable state or federal law. You are not releasing any rights that you have
to be indemnified (including any right to reimbursement of expenses) arising
under applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between you
and the Company, or any directors’ and officers’ liability insurance policy of
the Company. Nothing in this Agreement shall prevent you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that you
acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any



--------------------------------------------------------------------------------

  Page 6   January 6, 2011

 

claim released herein. Nothing in this Agreement shall prevent you from
challenging the validity of the release in a legal or administrative proceeding.

13. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose voluntarily to sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke it (in a
written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement (the “Effective Date”).

14. Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

15. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act, the California Family Rights Act or otherwise, and
have not suffered any on-the-job injury for which you have not already filed a
claim.

16. General. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.



--------------------------------------------------------------------------------

  Page 7   January 6, 2011

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

Bob, all of us at Jazz Pharmaceuticals thank you for your loyal service to the
Company, and we wish you the best of luck in your future endeavors.

Sincerely,

 

JAZZ PHARMACEUTICALS, INC. By:   /s/ Bruce Cozadd  

Bruce Cozadd

Chairman and Chief Executive Officer

AGREED:

 

/s/ Robert Myers Robert Myers

8 JAN 2011 Date

 

 